DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 12, 2022 has been entered. Claims 1, 4-5, 8, 10-12, 15-18, 20-24, 26, 29-31, 35-37, 41-42, 47-49, 53-57, 66-69, 86-87, and 103-118 remain pending in the application. Claims 2, 3, 6-7, 9, 13-14, 19, 25, 27-28, 32-34, 38-40, 43-46, 50-52, 58-65, 70-75, and 88-102 were previously cancelled. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed Mach 10, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20-24, 26, 29-31, 35-37, and 106-118 are rejected under 35 U.S.C. 103 as being unpatentable over Barra et al. (USPN 6033379) in view of Berry et al. (USPN 62315981).
Regarding claim 18, Barra discloses a flexible lumenal assembly (catheter 12; Figure 1) configured for transiting a body lumen comprising a flexible lumenal member (catheter body 14) extending longitudinally, a structural support member (spring 40) extending outside a portion of the flexible lumenal member that is unperforated (Figures 2-3 wherein the catheter body 14 is perforated by the distal end of the inflation lumen 26 and fluid apertures 32, but the portion of the catheter 14 covered by the spring 40 does not include either the distal end of the inflation lumen or the fluid apertures) and an outer member (balloon 20) over the structural support member wherein the outer member is configured to selectively apply pressure to the structural support member (Figure 2). 
Barra fails to explicitly disclose the structural support member in the form of a monolithic tubular mesh having a plurality of nodes and struts and each strut forms a node with two other struts, and wherein the structural support element includes a plurality of component elements and wherein a transverse cross-section of the structural support member includes at least two component elements. 
Berry teaches a structural support member (stent 10) in the form of a monolithic tubular mesh (“the ideal stent would be thin-walled, of unitary construction to eliminate welds” [Col 2, line 45]) having a plurality of nodes (ends 17, 18 of longitudinal struts 15, 16, 32) and struts (struts 15, 16, 32 and adjustable members 19, 20 formed by folded arms 51, 52) and each strut forms a node with two other struts (“The first and second longitudinal struts 15, 16 are interconnected at both ends 17, 18 by respective circumferentially adjustable members 19, 20,” [Col 9, line 37]; Figure 2), and wherein the structural support element including a plurality of component elements and wherein a transverse cross-section of the structural support element includes at least two component elements (longitudinal segments 14, 25 and interconnection segments 21). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support member of Barra to have a plurality of nodes and struts and include a plurality of component elements based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 20, modified Barra teaches the assembly of claim 18. 
Modified Barra fails to explicitly teach at least two of the component elements have different sizes. 
Berry teaches a structural support member (stent 10) including a plurality of component elements (longitudinal segments 14 and 25 and interconnection segments 21; Figure 1), wherein the component elements have different sizes (Figure 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have component elements of different sizes based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 21, modified Barra teaches the assembly of claim 20. 
Modified Barra fails to explicitly teach at least two of the component elements have different transverse cross-sectional areas. 
Berry teaches a structural support member (stent 10) including a plurality of component elements (longitudinal segments 14 and 25 and interconnection segments 21; Figure 1), wherein the component elements have different transverse cross-sectional areas (Figure 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have component elements of different cross-sectional areas based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 22, modified Barra teaches the assembly of claim 20. 
Modified Barra fails to explicitly teach least two of the component elements have different lengths.
Berry teaches a structural support member (stent 10) including a plurality of component elements (longitudinal segments 14 and 25 and interconnection segments 21; Figure 1), wherein the component elements have different lengths (Figure 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have component elements of different lengths based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 23, modified Barra teaches the assembly of claim 18. 
Modified Barra fails to explicitly teach the structural support element includes at least first and second groups of component elements wherein each of the component elements in the first group is different from each of the component elements in the second group.
Berry teaches a structural support member (stent 10) including at least first (longitudinal struts 15, 32) and second (curvilinear struts 22, 23) groups of component elements (Figures 1 and 2) wherein each of the component elements in the first group is different from each of the component elements in the second group (Figures 1 and 2). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have first and second groups of components elements different from each other based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 24, modified Barra teaches the assembly of claim 23. 
Modified Barra fails to explicitly teach there are more component elements in the second group than in the first group. 
Berry teaches a structural support member (stent 10) including first (longitudinal struts 15, 32) and second (curvilinear struts 22, 23) groups of component elements (Figures 1 and 2) wherein there are more component elements in the second group than the first group (Figures 1 and 2).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra such that there are more components elements in a second group than a first group of component elements based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 26, modified Barra teaches the assembly of claim 23. 
Modified Barra fails to explicitly teach wherein respective ones of the component elements in the first group are coupled to respective ones of the component elements in the second group. 
Berry teaches a structural support member (stent 10) including at least first (longitudinal struts 15, 32) and second (curvilinear struts 22, 23) groups of component elements (Figures 1 and 2) wherein respective ones of the component elements in the first group are coupled to respective ones of the component elements in the second group (Figure 1, via interconnection struts 36, 68). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have component elements wherein component elements of a first group are coupled to component elements of the second group based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 29, modified Barra teaches the assembly of claim 18, wherein the structural support element extends longitudinally a first distance (Figure 5). 
Modified Barra fails to explicitly teach at least one of the component elements extends a distance less than the first distance. 
Berry teaches a structural support member (stent 10) including a plurality of component elements (longitudinal segments 14 and 25 and interconnection segments 21; Figure 1), wherein the structural support element extends longitudinally a first distance, and wherein at least one of the component elements extends a distance less than the first distance. (Figure 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have at least one component element extending a distance less than the first distance based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

	Regarding claim 30, modified Barra teaches the assembly of claim 29. 
Modified Barra fails to explicitly teach each of the component elements in the structural support element includes respective lengths less than the first distance. 
Berry teaches a structural support member (stent 10) including a plurality of component elements (longitudinal segments 14 and 25 and interconnection segments 21; Figure 1), wherein each of the component elements includes respective lengths less than the first distance. (Figure 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have component elements having lengths less than the first distance based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 31, modified Barra teaches the assembly of claim 18.
Modified Barra fails to explicitly teach the structural support element includes at least three component elements having a first transverse cross-sectional area, and at least three components having a second transverse cross-sectional area less than the first transverse cross- sectional area. 
Berry teaches a structural support element (stent 10) including at least three component elements (longitudinal segments 14, 25) having a first transverse cross-sectional area (Figure 1), and at least three components (interconnection segments 21) having a second transverse cross-sectional area less than the first transverse cross-sectional area (Figure 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra such that the structural support element includes at least three component elements having a first transverse cross-sectional area, and at least three components having a second transverse cross-sectional area less than the first transverse cross- sectional area based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 35, modified Barra teaches the assembly of claim 18. 
Modified Barra fails to explicitly teach each of the component elements extends substantially linearly. 
Berry teaches a structural support member (stent 10) including a plurality of component elements (longitudinal segments 14 and 25 and interconnection segments 21; Figure 1) each of which extends substantially linearly (Figure 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have component elements that extend substantially linearly based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 36, modified Barra teaches the assembly of claim 18. 
Modified Barra fails to explicitly teach the at least two component elements includes first and second component elements and wherein the first and second component elements are coupled to each other at an angle. 
Berry teaches a structural support member (stent 10) including at least two component elements (longitudinal segments 14 and 25 and interconnection segments 21; Figure 1), the at least two component elements includes first and second component elements (curvilinear struts 22, 23) and wherein the first and second component elements are coupled to each other at an angle (Figure 2). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have component elements coupled to each other at an angle based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 37, modified Barra teaches the assembly of claim 36. 
Modified Barra fails to explicitly teach the angle is greater than zero and less than 90°. 
Berry teaches a structural support member (stent 10) including first and second component elements (curvilinear struts 22, 23) coupled to each other at an angle greater than zero and less than 90° (Figure 2). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have component elements coupled to each other at an angle based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 106, Barra discloses a flexible lumenal assembly (catheter 12; Figure 1) configured for transiting a body lumen comprising a flexible lumenal member (catheter body 14) extending longitudinally and a monolithic structural support member (spring 40) extending longitudinally outside a portion of the flexible lumenal member that is unperforated (Figures 2-3 wherein the catheter body 14 is perforated by the distal end of the inflation lumen 26 and fluid apertures 32, but the portion of the catheter 14 covered by the spring 40 does not include either the distal end of the inflation lumen or the fluid apertures) and an outer member (balloon 20) over the structural support member and wherein the outer member is configured to selectively apply pressure to the structural support member (Figure 2). 
Barra fails to explicitly teach the structural support element includes a plurality of nodes of component elements and wherein at least two of the component elements have different sizes and each node includes three component elements and two of the component elements are sized differently from each other. 
Berry teaches a structural support member (stent 10) including a plurality of nodes (ends 17, 18 of longitudinal struts 15, 16) of component elements (struts 15, 16 and adjustable members 19, 20 formed by folded arms 51, 52; “The first and second longitudinal struts 15, 16 are interconnected at both ends 17, 18 by respective circumferentially adjustable members 19, 20,” [Col 9, line 37]; Figure 2), wherein the component elements have different sizes (Figure 2) and each node includes three component elements (strut 15 or 16 and folded arms 51, 52 adjustable members 19 or 20) and two of the component elements are sized differently from each other (strut 15 or 16 sized differently from adjustable members 19 and 20).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to include a plurality of nodes of component elements having different sizes based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 107, modified Barra teaches the assembly of claim 106. 
Modified Barra fails to explicitly teach the at least two component elements are connected to each other at a respective end of the at least two component elements. 
Berry teaches a structural support element (stent 10) including at least two component elements (strut 15 or 16 and adjustable members 19 and 20) connected to each other at a respective end of the at least two component elements (“The first and second longitudinal struts 15, 16 are interconnected at both ends 17, 18 by respective circumferentially adjustable members 19, 20,” [Col 9, line 37]; Figure 2). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to include at least two component elements connect to each other at respective ends based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 108, modified Barra teaches the assembly of claim 106. 
Modified Barra fails to explicitly teach the structural support element includes at least first and second groups of component elements wherein each of the component elements in the first group is a different size from each of the component elements in the second group. 
Berry teaches a structural support member (stent 10) that includes at least first (struts 15, 16) and second (adjustable members 19, 20) groups of component elements (Figures 2 and 3) wherein each of the component elements in the first group is a different size from each of the component elements in the second group (Figures 2 and 3). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to include first and second groups of components elements sized differently from each other based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 109, modified Barra teaches the assembly of claim 108.
Modified Barra fails to explicitly teach there are more component elements in the second group than in the first group, and the component elements in the second group are smaller than the component elements in the first group. 
Berry teaches a structural support element (stent 10) including more component elements in a second group (adjustable members 19, 20) than in a first group (struts 15, 26; Figures 1 and 2), and the component elements in the second group are smaller than the component elements in the first group (Figures 1 and 2). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to include first and second groups of components elements, wherein the second group has more elements that are smaller than the first group based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 110, modified Barra teaches the assembly of claim 108. 
Modified Barra fails to explicitly teach wherein respective ones of the component elements in the first group are coupled to respective ones of the component elements in the second group. 
Berry teaches a structural support element (stent 10) wherein respective ones of the component elements in the first group (struts 15, 16) are coupled to respective ones of the component elements in the second group (adjustable members 19, 20; “The first and second longitudinal struts 15, 16 are interconnected at both ends 17, 18 by respective circumferentially adjustable members 19, 20,” [Col 9, line 37]; Figure 2). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to include that respective component elements of the first group are coupled to respective component elements of the second group based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).
Regarding claim 111, modified Barra teaches the assembly of claim 106 wherein the structural support element extends longitudinally a first distance (Figure 3). 
Modified Barra fails to explicitly teach the structural support element includes a plurality of component elements, and wherein at least one of the plurality of component elements has a length less than the first distance. 
Berry teaches a structural support member (stent 10) including a plurality of component elements (struts 15, 16 and adjustable members 19, 20), wherein the structural support element extends longitudinally a first distance, and wherein at least one of the component elements extends a distance less than the first distance (Figure 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to have at least one component element extending a distance less than the first distance based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 112, modified Barra teaches the assembly of claim 106. 
Modified Barra fails to explicitly teach the structural support element includes at least three component elements each having a respective first transverse cross-sectional area, and at least three component elements each having a respective second transverse cross-sectional area less than the first transverse cross-sectional area. 
Berry teaches a structural support element (stent 10) including at least three component elements (struts 15, 16, 32; Figures 1 and 2) each having a first transverse cross-sectional area (Figure 1), and at least three components (adjustable members 19, 20; Figures 1 and 2) each having a respective second transverse cross-sectional area less than the first transverse cross-sectional area (Figure 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra such that the structural support element includes at least three component elements having a first transverse cross-sectional area, and at least three components having a second transverse cross-sectional area less than the first transverse cross-sectional area based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 113, modified Barra teaches the assembly of claim 106. 
Modified Barra fails to explicitly teach the structural support element includes a plurality of component elements and wherein a plurality of the component elements include longitudinally extending component elements when the lumenal element extends substantially straight. 
Berry teaches a structural support element (stent 10) including a plurality of component elements (struts 15, 16 and adjustable members 19,20; Figures 1 and 2) and wherein a plurality of the component elements include longitudinally extending component elements (struts 15, 16,) when the lumenal element extends substantially straight (Figure 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to include a plurality of component elements including straight component elements based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 114, modified Barra teaches the assembly of claim 113. 
Modified Barra fails to explicitly teach the structural support element further includes a plurality of angled component elements and wherein respective ones of the longitudinally extending component elements and the angled elements are connected. 
Berry teaches a structural support element (stent 10) including a plurality of longitudinally extending component elements (struts 15, 16) further including a plurality of angled component elements (adjustable members 19, 20; angled at pivot point 60 and where folded arms 51, 52 attach to strut 15, 16) and wherein respective ones of the straight elements and the angled elements are connected (“The first and second longitudinal struts 15, 16 are interconnected at both ends 17, 18 by respective circumferentially adjustable members 19, 20,” [Col 9, line 37]; Figure 2). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to include a plurality of angled component elements connected to the longitudinally extending component elements based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 115, modified Barra teaches the assembly of claim 113. 
Modified Barra fails to explicitly teach the structural support element includes first and second groups of component elements, and when the structural support element extends substantially straight, the first group of component elements extends longitudinally, and the second group extends at an angle. 
Berry teaches a structural support element (stent 10) including first (struts 15, 16) and second (adjustable members 19, 20) groups of component elements, and when the structural support element extends substantially straight, the first group of component elements extends longitudinally, and the second group extends at an angle (Figures 1-3). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to include a first group of longitudinally extending component elements and a second group of angled component elements based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 116, modified Barra teaches the assembly of claim 115. 
Modified Barra fails to explicitly teach the component elements in each of the first and second groups of component elements have respective lengths, and wherein the lengths of the component elements in the second group are shorter than the lengths of the component elements in the first group. 
Berry teaches a structural support element (stent 10) wherein the component elements in each of the first (struts 15, 16) and second (adjustable members 19, 20) groups of component elements have respective lengths (Figure 1 and 2), and wherein the lengths of the component elements in the second group are shorter than the lengths of the component elements in the first group (Figures 1 and 2). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to first and second groups of component elements, wherein the second group elements are shorter than the lengths of the elements of the first group based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 117, modified Barra teaches the assembly of claim 115.
Modified Barra fails to explicitly teach the component elements in each of the first and second groups of component elements have respective thicknesses, and wherein the thicknesses of the component elements in the second group are less than the thicknesses of the component elements in the first group. 
Berry teaches a structural support element (stent 10) wherein the component elements in each of the first (struts 15, 16) and second (adjustable members 19, 20) groups of component elements have respective thickness (Figure 1), and wherein the thicknesses of the component elements in the second group are less than the thicknesses of the component elements in the first group (Figures 1 and 2). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to first and second groups of component elements, wherein the second group elements are less thick than the elements of the first group based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 118, Barra discloses a flexible lumenal assembly (catheter 12) configured for transiting a body lumen comprising a flexible lumenal member (catheter body 14) extending longitudinally and a monolithic structural support member (spring 40) outside a portion of the flexible lumenal member that is unperforated (Figures 2-3 wherein the catheter body 14 is perforated by the distal end of the inflation lumen 26 and fluid apertures 32, but the portion of the catheter 14 covered by the spring 40 does not include either the distal end of the inflation lumen or the fluid apertures) extending longitudinally when the assembly extends substantially straight and wherein when the structural support member extends longitudinally (Figure 3), and an expandable outer member (balloon 20) over the structural support member and having a first portion fixed relative to a portion of the body lumen (Figure 3; [Col 3, line 48])  and wherein the outer member is configured to selectively apply pressure to the structural support member (Figures 2 and 3). 
Barra fails to explicitly teach the structural support member includes a plurality of longitudinally extending struts and a plurality of angled struts, and wherein each of the angled struts is coupled at respective ends to respective longitudinally extending struts that are larger than the angled struts. 
Berry teaches a monolithic structural support element (stent 10; “the ideal stent would be thin-walled, of unitary construction to eliminate welds” [Col 2, line 45]) including a plurality of longitudinally extending struts (struts 15, 16) and a plurality of angled struts (adjustable members 19, 20, angled at pivot point 60 and where folded arms 51, 52 attach to strut 15, 16), wherein each of the angled struts is coupled at respective ends to respective longitudinally extending struts that are larger than the angles struts (“The first and second longitudinal struts 15, 16 are interconnected at both ends 17, 18 by respective circumferentially adjustable members 19, 20,” [Col 9, line 37]; Figures 1 and 2). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Barra to include longitudinally extending struts and angled struts based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Claims 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Sagae (USPN 5176637) in view of Berry et al. (USPN 6231598). 
Regarding claim 86, Sagae teaches a method of assembling a flexible lumenal assembly (dilation element 40) suitable for transiting a body lumen comprising assembling onto a flexible lumen (inner tube 4) a monolithic structural support (reinforcing member 14) so that the structural support extends longitudinally of at least a portion of the flexible lumen and around a perimeter of the flexible lumen (Figure 1; “tightly fitting a reinforcing member made of a single coil spring around the outside surface of the inner tube 1” [Col 5, line 57]) and configured to have a larger inside diameter in a relaxed state than an outside diameter of an outer surface of the flexible lumen (Figure 1, wherein the reinforcing member 14 is on the outer surface of the flexible lumen and therefore has an inside diameter at least slightly larger than the outside diameter of the flexible lumen), inserting a portion of the flexible lumen and the structural support into an enlarged tubular element (dilation element 3; [Col 9, line 57 – Col 10, line 36]) that is more flexible than the flexible lumen ([Col 3, line 23-29]; [Col 5, line 6-37]), and releasing the enlarged tubular element so that the enlarged tubular element collapses over at least a part of the structural support (Figure 12, for example; [Col 10, line 45]) and sealing first (front end 7) and second end portions (rear end 8) of the tubular element to respective portions of the flexible lumen on respective ends of the structural support (front end 7: [Col 10, lines 10-36]; rear end 8: [Col 9, lines 57-Col 10, line 5], wherein the rear end 8 is sealed to the inner tube 4 via outer tube 2 and fixing member 5), such that the flexible lumenal assembly has a portion with variable flexibility (“By using a reinforcing member in the form of a coil spring, kinking and collapsing of the inner tube 1 within the dilatation element 3 at bends in vessels can be prevented. The flexural rigidity of this region is much increased by tightly fitting a reinforcing member made of a single coil spring around the outside surface of the inner tube 1.” [Col 5, line 53]). 
Sagae fails to explicitly teach the monolithic structural support is a mesh structural support. 
Berry teaches a monolithic mesh structural support (stent 10; “the ideal stent would be thin-walled, of unitary construction to eliminate welds” [Col 2, line 45]). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the monolithic structural support of Sagae to be a monolithic mesh structural support based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 87, modified Sagae teaches the method of claim 86 further including inflating the tubular element ([Col 7, lines 24-42]).

Response to Arguments
Applicant's arguments filed September 12, 2022 regarding the rejection of claims 18, 20-24, 26, 29-31, 35-37, 86-87, and 106-118 have been fully considered but they are not persuasive.
Regarding the argument that Barra et al (USPN 6033379) fails to explicitly disclose the portion of the flexible lumen member under the structural support member is unperforated as required by amended claims 18, 106, and 118 (Remarks, page 14), the examiner respectfully disagrees. As detailed above, Barra discloses a flexible lumenal assembly (catheter 12; Figure 1) comprising a flexible lumenal member (catheter body 14) and a structural support member (spring 40). In the cited embodiment of Figures 1-3 and shown in Figures 2-3 of Barra, the catheter body 14 is perforated by the distal end of the inflation lumen 26 and fluid apertures 32. However, spring 40 covers a portion of the catheter body 14 located between the distal end of the inflation lumen 26 and fluid apertures 32, and therefore the structural support member is extending outside a portion of the flexible lumenal member that is unperforated as claimed. The embodiment of Figure 5, the catheter body 14 includes inflation apertures 56 under the mesh sleeve 52; however, the present rejection relies upon the disclosure of the embodiment of Figures 1-3, not Figure 5.  
Additionally, it is noted that Boussignac et al. (USPN 5378237) discloses a flexible lumenal assembly (Figure 12) comprising a flexible lumenal member (inner tubular member 1) extending longitudinally, a monolithic tubular mesh structural support member (spring 26; “helical spring can be replaced by any structure deformable radially by bringing its ends close together such as a grid (FIG. 12)” [Col 5, line 58]) extending outside a portion of the flexible lumenal member that is unperforated (Figure 12) and an outer member (balloon 2) over the structural support member wherein the outer member is configured to selectively apply pressure to the structural support member (Figures 8 and 12).
Regarding the argument that Sagae (USPN 5176637) fails to explicitly disclose the “mesh structural support…configured to have a larger inside diameter in a relaxed state than an outside diameter of an outer surface of the flexible lumen” as recited by claim 86 (Remarks, Page 14-15), the examiner respectfully disagrees. Sagae discloses a monolithic structural support (reinforcing member 14) that has a larger inside diameter in a relaxed state than an outside diameter of an outer surface of the flexible lumen (inner tube 4), as shown in Figure 1. The state of the reinforcing member 14 as shown in Figure 1 is considered to be “a relaxed state”, and it is noted that “a relaxed state” does not appear to have a specific required definition. Though Sagae discloses that reinforcing member is tightly-fitted around the outside surface of the inner tube (see Sagae [Col 5, line 56-59]), the reinforcing member 14 is on the outer surface of the flexible lumen and therefore has an inside diameter at least slightly larger than the outside diameter of the flexible lumen in order to be placed over the flexible lumen. 

Allowable Subject Matter
Claims 1, 4-5, 8, 10-12, 15-17, 41, 42, 47-49, 53-57, 66-69, and 103-105 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claims 1 and 103, the prior art of record fails to anticipate or render obvious a flexible lumenal assembly comprising a monolithic structural support member extending outside a portion of a flexible lumenal member configured to contact the flexible lumenal member differently as a function of pressure applied to the structural support member and wherein the monolithic structural support member is substantially inextensible in combination with the other limitations of the independent claims. The closest prior art of record is Boussignac et al. (USPN 5378237). Boussignac discloses a flexible lumenal assembly (Figure 12) comprising a monolithic structural support member (spring 26) extending outside a portion of a flexible lumenal member (inner tubular member 1; Figure 12) configured to contact the flexible luminal member differently as a function of pressure applied to the structural support member ([Col 5, line 36-42]; see also Figure 12); However, Boussignac does not disclose that the structural support member is substantially inextensible. The spring 26 of Boussignac is designed to longitudinally expand and contract (Figures 8-10; [Col 5, line 36-44]). 
A modification of the structural support member of Boussignac to be substantially inextensible would require altering the way that the flexible lumenal assembly of Boussignac was designed to function, and there is no motivation to suggest such a modification. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in independent claims 1 and 103. 
Regarding independent claim 49, the prior art of record fails to anticipate or render obvious a flexible lumenal assembly comprising a monolithic tubular mesh positioned between a respective surface of a lumenal element and a respective surface of a tubular member, wherein the assembly is configured to have a first stiffness when the tubular member is enlarged less than a stiffness when the tubular member is not enlarged and contacting the monolithic tubular mesh in combination with the other limitations of the independent claim. The closest prior art of record is Melsheimer (US 2012/0277729). Melsheimer discloses a flexible lumenal assembly (100) comprising a lumenal element (106), a tubular mesh (110) extending longitudinal and circumferentially around a portion of the lumenal element and configured to contact the lumenal element differently as a function of pressure applied to the tubular mesh (Figures 2A and 2B), and a tubular member (104) at least partly sealed to the lumenal element and wherein all portions of the tubular mesh are positioned between a respective surface of the lumenal element where the lumenal element is configured to resist deformation from compressive loading due to the tubular member and a respective surface of the tubular member (Figures 2A-2B), and wherein the assembly is configured to have a first stiffness when the tubular member is enlarged (Figure 2A; [0016]) less than a stiffness when the tubular member is not enlarged and contacting the monolithic tubular mesh (Figure 2B; [0017]). However, Melsheimer does not disclose that the tubular mesh is a monolithic tubular mesh. The tubular mesh of Melsheimer is formed of a plurality of filaments (tubular braid of filaments 110). The variation in stiffness of the flexible shaft of Melsheimer between the enlarged and not enlarged configurations is due to the specific arrangement of the tubular braid of filaments 110, specifically that the filaments are able to move across each other in the enlarged configuration and are prevented from moving across each other in the not enlarged configuration (see at least Figures 2A-2B and [0015-0017]). A modification of the multiple filament tubular mesh of Melsheimer to be a monolithic structure would require altering the way that the flexible lumenal assembly of Melsheimer was designed to function, and there is no motivation to suggest such a modification. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in independent claim 49. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the previous action, there was a typo citing Berry as USPN 6321598. This has been corrected to Berry et al. (USPN 6231598).